internal_revenue_service department of the treasury index numbers washington dc person to contact cc dom corp plr-114216-99 date date fcorp fcorp fcorp uscorp fcorp uscorp uscorp uscorp uspship plr-114216-99 uspship fnewco usnewco business a business b business c business d property t i name country e country f dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayers under penalties of perjury the internal_revenue_service may require verification of this information as part of the audit process plr-114216-99 summary of facts fcorp wholly owns fcorp indirectly both are country e corporations fcorp wholly owns fcorp a country e corporation and fcorp wholly owns uscorp indirectly fcorp a country f corporation unrelated to the fcorp group wholly owns uscorp uscorp wholly owns uscorp uscorp is owned equally by fcorp and uspship uspship is owned percent each by uspship and uscorp and one percent by uscorp the general_partner fcorp conducts business a and business b and uscorp conducts business c uspship is primarily engaged in business d similar to business b and has entered into a number of management agreements the management agreements that entitle uspship to a percentage of the gross revenue as a base fee and to incentives keyed to revenues in excess of certain specified base amounts most of the management agreements give uspship a right to acquire the underlying property and some of the management agreements include a termination fee payable to uspship in the event the owner of the subject property terminates the management agreement or sells the underlying property proposed transaction to permit fcorp to combine its business b with business d of uspship the parties propose the following transaction i fcorp will through a series of steps some of which are transitory contribute its business b assets to fnewco a newly formed country e corporation for fnewco stock contribution 1a and transfer the fnewco stock to fcorp ina transaction intended to be tax-free under the laws of country e altogether the country e distribution - ii fcorp will transfer it sec_50 percent interest in uscorp to uscorp and uscorp will contribute the percent interest to uscorp iii uscorp will contribute it sec_50 percent interest in uscorp and percent interest in uspship to fnewco contribution 1b in exchange for fnewco class k stock iv uspship will contribute it sec_50 percent interest in uscorp and percent interest in uspship to fnewco contribution 1c and together with contribution 1a and contribution 1b contribution in exchange for fnewco class h stock 3q2 plr-114216-99 v fnewco will contribute the uscorp stock and the percent interest in uspship to newly formed usnewco in exchange for usnewco common_stock contribution 2a vi uscorp will contribute its business c assets to usnewco in exchange for usnewco nonvoting preferred_stock and the assumption by usnewco of related liabilities contribution 2b and together with contribution 2a contribution representations the following representations are made by fcorp and fcorp for contribution 1a by uscorp for contribution 1b by uspship for contribution 1c by fnewco for contribution 2a and by uscorp for contribution 2b collectively the contributions and each a contribution hereinafter the transferee of a contribution is a transferee and the transferor of a contribution is a transferor a no stock_or_securities will be issued for services rendered to or for the benefit of any transferee in connection with the contributions and no stock_or_securities will be issued for indebtedness of any transferee that is not evidenced by a security or for interest on indebtedness of any transferee that accrued on or after the beginning of the holding_period of the transferor s for the debt b any patents or patent applications will qualify as property within the meaning of sec_351 of the internal_revenue_code each transferor will transfer all substantial rights in such patents or patent applications within the meaning of sec_1235 c no transferor will retain any significant_power_right_or_continuing_interest within the meaning of sec_1253 in the franchises trademarks or trade names being transferred - d none of the stock to be transferred in any contribution is sec_306 stock within the meaning of sec_306 e no contribution is the result of the solicitation by a promoter broker or investment house f no transferor will retain any rights in the property transferred to a transferee g the adjusted_basis and the fair_market_value of the assets transferred in contribution and contribution will in each instance equal or exceed the amount of ria plr-114216-99 any liabilities assumed as determined under sec_357 by the transferee h any liabilities of a transferor that will be assumed as determined under sec_357 by its transferee were incurred in the ordinary course of business and are associated with the assets to be transferred i there is no indebtedness between any transferee and its transferor and there will be no indebtedness created in favor of any transferor as a result of any contribution j the transfers and exchanges in contribution and contribution will occur in each case under a plan agreed upon before the transaction in which the rights of the parties are defined k all the transfers contemplated by contribution and contribution will occur in each case on approximately the same date i there is no plan or intention on the part of any transferee to redeem or otherwise reacquire any stock or indebtedness issued in any contribution m taking into account any issuance of additional shares of transferee stock any issuance of stock for services the exercise of any transferee stock_rights warrants or subscriptions a public offering of transferee stock and the sale exchange transfer by gift or other_disposition of any transferee stock received in the contribution the transferors will be in control of the transferee under sec_368 n each transferor will receive stock approximately equal to the fair_market_value of the property transferred by it to the transferee o other than as described above each transferee will remain in existence and retain and use the property transferred to it in a trade_or_business - p there is no plan or intention by any transferee to dispose_of the transferred property other than by i contribution and ii dispositions in the normal course of business operations q each of the parties to contribution or contribution will pay its own expenses if any incurred in connection with the contribution r no transferee will be an investment_company under sec_351 and sec_1 c ii of the income_tax regulations boy plr-114216-99 s no transferor is under the jurisdiction of a court in a title_11_or_similar_case under sec_368 and no stock_or_securities received in any contribution will be used to satisfy the indebtedness of such debtor t no transferee will be a personal_service_corporation under sec_269a u the value of the stock received in exchange for accounts_receivable will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the reserve for bad_debts v fnewco a foreign_corporation within the meaning of sec_7701 and sec_7701 will not be a controlled_foreign_corporation within the meaning of sec_957 cfc at any time from the date of its formation through the date of contribution 2a fnewco investment_company as defined in sec_1297 pfic is not nor will become as a result of the transaction a passive foreign w business b is an active trade_or_business that has been conducted outside the u s by fcorp for more than months before the proposed transfers within the meaning of sec_1_367_a_-3 at the time of the proposed transfers there will be no intention on the part of uscorp uspship or fnewco to dispose_of or discontinue business b x at the time of the proposed transfers taking into account the rules of sec_1_367_a_-3 the fair_market_value of business b owned by fnewco will be greater than the fair_market_value of usnewco y usnewco will satisfy the reporting requirements of sec_1_367_a_-3 z based upon ruling that the management agreements will be u s real_property interests usrpis within the meaning of sec_897 each of usnewco and uscorp will be a u s real_property holding corporation usrphc withinthe meaning of sec_897 and the stock of each of usnewco and uscorp will be a usrpi within the meaning of sec_897 a ii aa based upon ruling the transfer of the partnership interests in uspship by fnewco will be treated as a transfer by fnewco of the usrpi’s held by uspship pursuant to sec_897 bb none of the country e entities affected by the country e distribution including but not limited to fcorp fcorp and fcorp will be a usrphc within the meaning of sec_897 at any time during the five-year period ending on the completion of the country e distribution and will not be a usrphc immediately plr-114216-99 thereafter cc none of the country e entities affected by the country e distribution including but not limited to fcorp fcorp and fcorp will be a cfc within the meaning of sec_957 at any time during the five-year period ending on the completion of the country e distribution and will not be a cfc immediately thereafter none of the country e entities affected by the country e distribution including but not limited to fcorp fcorp and fcorp will be a pfic within the meaning of sec_1297 at any time during the five-year period ending on the completion of the country e distribution and will not be a pfic immediately thereafter dd fifty percent or less of both the total voting power and the total value of the stock of fnewco will be received directly or indirectly in the aggregate by uscorp and uspship of sec_1_367_a_-3 in connection with their contributions to fnewco within the meaning ee fifty percent or less of both the total voting power and the total value of the stock of fnewco will be owned directly or indirectly in the aggregate by u s persons that are either officers or directors of usnewco or that are five-percent target shareholders within the meaning of sec_1_367_a_-3 ff each of uscorp and uspship will be a five-percent transferee shareholder within the meaning of sec_1_367_a_-3 each of uscorp and uspship will enter into a five-year gain_recognition_agreement in the form provided in sec_1_367_a_-8 with respect to the usnewco stock such shareholders are deemed to have exchanged respectively for fnewco stock in connection with the indirect stock transfer rule under sec_1_367_a_-3 and sec_1_367_a_-3 gg in connection with one or more steps of the transactions described in the ruling_request there will be no transfer or other_disposition of tangible or intangible_property directly or indirectly by uspship or uscorp to fnewco - hh any royalty payments on licenses of uspship 2's or uscorp 8's intangible assets to fnewco will be based on fair_market_value consideration and on terms and conditions that are consistent with standards for sec_482 ii immediately before and after the date of contribiution 1c all of the partners of uspship will be united_states persons within the meaning of sec_7701 ij fnewco will meet the filing_requirements of sec_1_897-5t kk uscorp is a usrphc both prior to and after its respective receipt of the plr-114216-99 uscorp stock as a capital_contribution from fcorp uscorp will comply with the filing_requirements of sec_1_897-5t rulings based solely on the information submitted and the representations set forth above we rule as follows contribution rulings contribution 1a contribution 1b and contribution 1c each will be a transfer of property under sec_351 no gain_or_loss will be recognized by fcorp uscorp or uspship in contribution sec_351 and c and a no gain or foss will be recognized by fnewco in contribution sec_1032 the basis of each asset received by fnewco in contribution will equal the basis of that asset in the hands of fcorp uscorp or uspship immediately before contribution sec_362 the holding_period of each asset received by fnewco in contribution will include the period during which fcorp uscorp or uspship held that asset sec_1223 the basis of the fnewco stock received by fcorp uscorp and uspship in exchange therefor sec_358 in contribution will in each case equal the basis of the assets transferred the holding_period of the fnewco stock received by fcorp uscorp and uspship will in each case include the period during which fcorp uscorp or uspship held the transferred assets sec_1223 contribution rulings no gain_or_loss will be recognized by fnewco or uscorp in contribution sec_351 and sec_357 no gain_or_loss will be recognized by usnewco in contribution sec_1032 the basis of each asset received by usnewco in contribution plr-114216-99 will equal the basis of that asset in the hands of fnewco or uscorp immediately before contribution sec_362 the holding_period of each asset received by usnewco in contribution will include the holding_period of that asset in the hands of fnewco or uscorp sec_1223 the basis of the usnewco stock received by fnewco and uscorp in contribution will in each case equal the basis of the assets transferred in exchange therefor sec_358 the holding_period of the usnewco stock received by fnewco and uscorp will in each case include the period during which fnewco or uscorp held the transferred assets sec_1223 sec_367 rulings for purposes of sec_367 the transfer of the interests in uspship and the uscorp stock by uscorp in exchange for fnewco1 stock followed by fnewco 1's transfer of such assets to usnewco will be treated as a transfer by uscorp of its limited_partnership interests in uspship and the uscorp stock to usnewco in exchange for usnewco stock and a subsequent transfer by uscorp of its deemed ownership of usnewco stock to fnewco exchange described in sec_354 sec_1_367_a_-3 vi upon the filing by uscorp of a five-year gain_recognition_agreement pursuant to sec_1_367_a_-8 no gain_or_loss will be recognized by uscorp under sec_367 on the transfer of the usnewco stock sec_1_367_a_-3 ii c in exchange for fnewco stock in an for purposes of sec_367 the transfer of the interests in uspship and the in exchange for fnewco1 stock followed by fnewco 1's uscorp stock by uspship transfer of such assets to usnewco will be treated as a transfer by uspship of its limited_partnership interests in uspship and the uscorp stock to usnewco in exchange for usnewco stock and a subsequent transfer by uspship of its deemed ownership of usnewco stock to fnewco exchange described in sec_354 sec_1_367_a_-3 upon the filing by uspship of a five-year gain_recognition_agreement pursuant to sec_1_367_a_-8 no gain_or_loss will be recognized by uspship under sec_367 on the transfer of the usnewco stock sec_1_367_a_-3 c in exchange for fnewco stock in an for purposes of sec_367 the transfer of intangible assets by uscorp to fnewco will be treated as a transfer by uscorp of intangible assets to usnewco in exchange for usnewco stock and a subsequent transfer by uscorp of its plr-114216-99 deemed ownership of usnewco stock to fnewco in exchange for fnewco stock sec_1_367_d_-1t and sec_1_367_a_-3 ex the application of the foregoing would not trigger the anti-abuse rule under sec_1_367_d_-1 in this instance thus sec_367 does not apply to the transfer of the intangibles for purposes of sec_367 the transfer of intangible assets by uspship to fnewco will be treated as a transfer by uspship of intangible assets to usnewco in exchange for usnewco stock and a subsequent transfer by uspship of its deemed ownership of usnewco stock to fnewco in exchange for fnewco stock sec_1_367_d_-1t and sec_1_367_a_-3 ex the application of the foregoing would not trigger the anti-abuse rule under sec_1_367_d_-1 in this instance thus sec_367 does not apply to the transfer of the intangibles sec_897 analysis and ruling sec_897 taxes the disposition of interests_in_real_property by foreign taxpayers as effectively_connected_income under sec_871 and sec_882 under sec_897 u s real_property interests include certain interests_in_real_property in the united_states sec_1_897-1 generally provides that an interest_in_real_property other than solely as a creditor includes any direct or indirect right to share in the appreciation in the value or in the gross or net_proceeds or profits generated by the real_property further sec_1_897-1 generally provides that an option a contract or a right_of_first_refusal to acquire any interest_in_real_property other than solely as a creditor will itself constitute an interest_in_real_property other than solely as a creditor d ii e generally provides that a right to payment of a commission brokerage fee or similar charge will constitute an interest other than solely as a creditor if the total amount of the payment is contingent upon appreciation proceeds or profits of the real_property occurring or arising after the date of the transaction with respect to which the professional services giving rise to the payment were rendered finally the management agreements owned by uspship are u s real_property interests see sec_897 and sec_1_897-2 provided that fnewco satisfies the filing_requirements of sec_1_897-5t as modified by notice_89_57 1989_1_cb_698 no gain_or_loss shall be recognized under sec_897 upon fnewco 1's transfer of the uspship partnership_interest and the uscorp stock to usnewco see sec_897 and sec_1_897-6t caveats we express no opinion on the tax effects of the transaction under other provisions of the code and regulations or the tax effects of any condition existing at the time of or effects resulting from the transaction that are not specifically covered by the bof plr-114216-99 in particular no opinion is expressed regarding i qualification of the above rulings country e distribution under sec_355 ii whether the name is considered to be property in country e and consequently whether there will be a transfer of property in connection with the use of the name by fnewco to which sec_367 or sec_482 is applicable absent the payment of consideration by fnewco to uspship iii the application of sec_897 e and g on any sec_708 termination resulting from the transfer of the partnership interests in uspship by fnewco to usnewco or iv the application of sec_897 and sec_1_897-6t to the transfer of the uscorp stock by fcorp to uscorp also see sec_1445 and the regulations thereunder for the withholding responsibilities of uscorp and usnewco procedural matters this letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of each affected taxpayer for the year in which the transactions covered by this letter are completed under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
